16‐1255‐cv, 16‐1259‐cv, 16‐1261‐cv 
      Olagues v. Icahn, et al. 
 1                                              UNITED STATES COURT OF APPEALS 
 2                                                  FOR THE SECOND CIRCUIT 
 3     
 4                                                                     August Term, 2016 
 5     
 6                        (Argued: December 14, 2016                                       Decided: August 3, 2017) 
 7     
 8                                          Docket Nos. 16‐1255‐cv, 16‐1259‐cv, 16‐1261‐cv	
 9                                                                                 	
10                                                               _____________________________________	
11                                                                                 	
12                                  JOHN OLAGUES, 
13                                              
14                                  Plaintiff‐Appellant, 
15                                              
16                                            v. 
17                                              
18        CARL C. ICAHN, HIGH RIVER LIMITED PARTNERSHIP, ICAHN PARTNERS 
19         LP, ICAHN PARTNERS MASTER FUND LP, ICAHN PARTNERS MASTER 
20                  FUND II LP, ICAHN PARTNERS MASTER FUND III LP, 
21                                              
22                                 Defendants‐Appellees.* 
23                                                               _____________________________________	
24    	
25    Before:                     
26     
27                               CALABRESI, CABRANES, and LOHIER, Circuit Judges. 
28     
29           John Olagues appeals from a judgment of the United States District Court 
30    for the Southern District of New York (Gregory H. Woods, J.) dismissing his 
31    actions on behalf of three public companies.  Olagues seeks disgorgement of 
32    “short‐swing” profits under Section 16(b) of the Securities Exchange Act of 1934 
33    from investment entities controlled by Carl C. Icahn.  In contracts with various 
34    third parties, Icahn sold put options and collected cash premiums as 
35    consideration.  Because the put options were cancelled unexercised within six 
      																																																								
      * The Clerk of Court is directed to amend the captions in Docket Nos. 16‐1255, 
      16‐1259, and 16‐1261 as set forth above. 
 1    months, Section 16(b)’s implementing regulations required Icahn to disgorge the 
 2    amount of the premiums.  Olagues contends that Icahn also should have 
 3    disgorged the “value” from alleged discounts that Icahn received on purchases 
 4    of related call options.  We AFFIRM. 
 5            
 6                                          JACK G. FRUCHTER (Mitchell M.Z. Twersky, 
 7                                          Cassandra Porsch, on the brief), Abraham 
 8                                          Fruchter & Twersky, LLP, New York, NY, 
 9                                          for Plaintiff‐Appellant.   
10                                           
11                                          HERBERT BEIGEL (Robert R. Viducich, Law 
12                                          Office of Robert R. Viducich, New York,  
13                                          NY, on the brief), Law Offices of Herbert 
14                                          Beigel, Tucson, AZ, for Defendants‐Appellees.  
15                                           
16    LOHIER, Circuit Judge: 

17          John Olagues, a shareholder in three public companies—Herbalife, Ltd., 

18    Hologic Inc., and Nuance Communications, Inc. (together, the “Companies”)—

19    seeks disgorgement of “short‐swing” profits under Section 16(b) of the Securities 

20    Exchange Act of 1934 from investment entities controlled by Carl C. Icahn 

21    (together, “Icahn” or the “Icahn Entities”).  In contracts with various third 

22    parties, Icahn sold put options based on the stock price of the Companies and 

23    collected cash premiums as consideration.  Because the put options were 

24    cancelled unexercised within six months of their sale, Section 16(b)’s 

25    implementing regulations required Icahn to disgorge the amount of the 

26    premiums to the Companies, which he did.  In addition to the cash consideration 

                                                2 
       
 1    already disgorged, Olagues contends that Icahn also should have disgorged the 

 2    “value” of alleged discounts that Icahn received on purchases of related call 

 3    options.  The United States District Court for the Southern District of New York 

 4    (Woods, J.) dismissed Olagues’s actions on behalf of the Companies under Rule 

 5    12(b)(6) of the Federal Rules of Civil Procedure.  On appeal, we AFFIRM the 

 6    District Court’s dismissal because Olagues has not plausibly alleged that Icahn 

 7    failed to disgorge all of the premiums received for writing (that is, selling) the 

 8    put options.   

 9                                       BACKGROUND 

10          Section 16(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78p(b), 

11    aims to prevent corporate insiders, who are presumed to possess material 

12    information about the corporation, from earning short‐swing profits by buying 

13    and selling securities within a six‐month period.  See Gwozdzinsky v. 

14    Zell/Chilmark Fund, L.P., 156 F.3d 305, 308 (2d Cir. 1998).  “We have explained 

15    that liability under Section 16(b) does not attach unless the plaintiff proves that 

16    there was (1) a purchase and (2) a sale of securities (3) by an [insider] (4) within a 

17    six‐month period.”  Chechele v. Sperling, 758 F.3d 463, 467 (2d Cir. 2014) 

18    (quotation marks omitted).  The parties do not dispute that the Icahn Entities 



                                                3 
       
 1    were, during the relevant time period, statutory insiders subject to Section 16(b) 

 2    because they owned ten percent or more of the outstanding common stock of the 

 3    Companies.  See 15 U.S.C. § 78p(a)(1).  Section 16(b) imposes a form of strict 

 4    liability and requires disgorgement even if the insider does not use or intend to 

 5    profit from inside information.  See Roth v. Goldman Sachs Grp., Inc., 740 F.3d 

 6    865, 869 (2d Cir. 2014). 

 7                 Olagues’s allegations focus on Icahn’s writing of put options and 

 8    purchases of related call options1 that derived their value from the underlying 

 9    stock prices of the Companies.  The Securities and Exchange Commission (SEC) 

10    has promulgated regulations applying Section 16(b) to derivative securities such 

11    as put and call options.  See 17 C.F.R. § 240.16b‐6.  Rule 16b‐6(d) applies where 



      																																																								
      1 In general terms, a put option is a type of derivative security in which the buyer 
      of the put has the option to sell a fixed number of securities to the writer/seller of 
      the put at a fixed price for a period of time.  A call option gives the buyer the 
      right to buy securities from the writer/seller of the option.  In both cases, the 
      option seller receives a premium from the buyer and anticipates that the option 
      will never be exercised.  Both the seller of a put option and the buyer of a call 
      option generally anticipate that the stock price will increase (a “long” position).  
      The buyer of a put option and the seller of a call option, by contrast, anticipate 
      the stock price to drop (a “short” position).  By writing put options and 
      purchasing call options, Icahn took a “long” position in the shares of the 
      Companies.  See Chechele, 758 F.3d at 468 nn.6–7; Magma Power Co. v. Dow 
      Chem. Co., 136 F.3d 316, 321 n.2 (2d Cir. 1998). 

                                                                 4 
       
 1    the insider receives a premium for writing an option that is cancelled or expires 

 2    unexercised within six months.  The rule provides in relevant part:   

 3          Upon  cancellation  or  expiration  of  an  option  within  six  months  of 
 4          the writing of the option, any profit derived from writing the option 
 5          shall be recoverable under section 16(b) of the Act.  The profit shall 
 6          not exceed the premium received for writing the option. 
 7     
 8    17 C.F.R. § 240.16b‐6(d).  Rule 16b‐6(d) “is designed to prevent a scheme 

 9    whereby an insider with inside information favorable to the issuer writes a put 

10    option, and receives a premium for doing so, knowing, by virtue of his inside 

11    information, that the option will not be exercised within six months.”  

12    Gwozdzinsky, 156 F.3d at 309.  “Thus, under Rule 16b‐6(d), any insider who 

13    writes a put option on securities of the issuer is liable under Section 16(b) to the 

14    extent of any premium received for writing the option if the option is either 

15    canceled or expires unexercised within six months of its writing . . . .”  Id.   

16          Olagues seeks disgorgement of premiums that the Icahn Entities received 

17    for writing put options that were cancelled within six months.  Each put option 

18    gave Icahn’s counterparty the option to force Icahn to buy shares in the 

19    Companies at a fixed price on a certain date.  Olagues alleges that each put 




                                                 5 
       
 1    option also had a “corresponding” call option.  App’x 18.2  Icahn’s counterparty 

 2    was the same for each “corresponding” option pair: for example, Icahn would 

 3    sell a put option for x shares in Herbalife to a counterparty and buy a call option 

 4    for x shares in Herbalife from the same counterparty.3  Icahn wrote only 

 5    “European style” put options, which permitted the counterparty to exercise the 

 6    put option only on a specific expiration date.  By contrast, Icahn bought only 

 7    “American style” call options, which permitted Icahn to exercise the call option 

 8    at any time through an expiration date.4  For each option pair, the expiration date 

 9    of the put option matched the expiration date of the call option, and the options 

10    shared the same “exercise price”—that is, the price paid per share upon exercise 
      																																																								
      2    “App’x” refers to the Joint Appendix filed in Docket No. 16‐1255. 
       
      3  Though Olagues filed three separate actions on behalf of each of the three 
      Companies, the transactions and legal issues are identical in every way relevant 
      to this appeal.  As did the District Court, we refer only to the Herbalife 
      transactions for the sake of simplicity and by way of example.  Our analysis and 
      holding are the same for all three complaints.  Our description of the Herbalife 
      transactions that follows is taken from the allegations in Olagues’s complaint, 
      which we assume to be true and construe in the light most favorable to Olagues.  
      SRM Glob. Master Fund Ltd. P’ship v. Bear Stearns Cos., 829 F.3d 173, 175 (2d 
      Cir. 2016). 
       
      4 Because Rule 16b‐6(d) applies only to an insider’s writing of options, we have 

      not been asked to consider Icahn’s purchase of call options as a separate source 
      of short‐swing profits.  We consider the purchase only in combination with 
      Icahn’s writing of put options. 

                                                                 6 
       
 1    of the option.  According to the governing option contracts, the exercise of a call 

 2    option automatically cancelled the corresponding put option.  If Icahn exercised 

 3    call options for 500 shares, for example, the corresponding put options for 500 

 4    shares would immediately be cancelled.  

 5          Taking the Herbalife transactions as an example, Olagues alleges that over 

 6    the course of three days in February 2013, Icahn sold put options in 3,230,606 

 7    shares of Herbalife common stock, charging a premium of $0.01 per share to the 

 8    counterparties.  The expiration date of the put options was May 10, 2013, and the 

 9    exercise price was $23.50.  On those same three days in February, Icahn paid 

10    premiums to the same counterparties for corresponding call options in 3,230,606 

11    shares of Herbalife.  The expiration date of the call options was May 10, 2013, the 

12    exercise price was $23.50, and the premiums ranged from $12.50 to $14.05 per 

13    share.  See App’x 17–21. 

14          There is no real dispute that the structure of the options transactions 

15    effectively required Icahn to buy all of the shares covered by the options at a 

16    fixed price on or before the expiration date.  The transactions described in the 

17    complaint here committed Icahn to the purchase, on or before May 10, 2013, of 

18    3,230,606 Herbalife shares at a fixed price equal to the average market price of 



                                               7 
       
 1    Herbalife stock on the dates the option contracts were executed, which was 

 2    approximately $36 to $37.5     

 3                 As it turned out, Icahn exercised all of the Herbalife call options on 

 4    February 28, 2013, and, as the governing contracts contemplated, the put options 

 5    automatically cancelled on that date.  Because the cancellation of the put options 

 6    occurred only two weeks after their writing, it is undisputed that Icahn had to 

 7    disgorge the premiums received for writing them.  See 17 C.F.R. § 240.16b‐6(d).   

 8                 Icahn disgorged $0.01 per share, the amount formally labeled as the 

 9    “premium” received for the put options in Icahn’s filings with the SEC.  But 

10    Olagues contends that the Icahn Entities actually received more in premiums 

11    than they disgorged—that is, they received additional undeclared consideration 

12    for writing the put options in the form of discounts on the premiums they paid to 

13    buy the corresponding call options.  The Icahn Entities agreed to charge the 

      																																																								
      5 Because the Icahn Entities had paid $12.50 to $14.05 in premiums, the exercise 
      of the call options (or the put options) at the $23.50 exercise price would result in 
      the Icahn Entities’ purchase of Herbalife shares at the market price of 
      approximately $36 to $37 per share.  Icahn would exercise the call options if the 
      stock price rose above that market price on or before May 10.  But if the stock 
      price remained below that market price on May 10 and Icahn had not yet 
      exercised the call options, the counterparty would exercise the put options on 
      that day to force the purchase.  In either event, Icahn was committed to buying 
      all of the shares at roughly $36 to $37 per share on or before May 10. 

                                                                 8 
       
 1    counterparties lower premiums for the put option contracts, Olagues alleges, in 

 2    exchange for paying the counterparties lower premiums for the call option 

 3    contracts, and now, Olagues claims, the “value” of these discounts must be 

 4    disgorged under Rule 16b‐6(d). 

 5          To support his claim, Olagues points to what the complaint describes as 

 6    similar option contracts that were available on the open market when the Icahn 

 7    transactions occurred.  For example, put options in Herbalife, written on 

 8    February 12–14, 2013 and expiring in mid‐May 2013, with exercise prices 

 9    between $22 and $24, cost anywhere from $0.70 to $1.30 per share as a premium.  

10    Likewise, the complaint alleges, a call option purchased on February 12, 2013 

11    and expiring on May 18, 2013, with an exercise price of $24, cost the buyer $13 

12    per share as a premium.  App’x 19–21.   

13          Olagues argues that the premiums associated with these open‐market 

14    option contracts demonstrate that Icahn charged too little for the put options and 

15    did not pay enough for the call options, and that the discounts Icahn received on 

16    the call option premiums were consideration for writing the put options.  See id. 

17    at 21–22.  The District Court rejected Olagues’s comparison to the open‐market 

18    contracts, concluding that the structure of the corresponding put and call option 



                                                 9 
       
 1    contracts at issue did not result in short‐swing profits beyond what Icahn had 

 2    disgorged.  See Olagues v. Icahn, Nos. 15‐cv‐898, 15‐cv‐2476, 15‐cv‐2478 (GHW), 

 3    2016 WL 1178777 (S.D.N.Y. Mar. 23, 2016).  In a single judgment entered in 

 4    March 2016, the District Court dismissed Olagues’s complaints pursuant to Rule 

 5    12(b)(6).  Id. at *15.  Olagues timely appealed the dismissal of the three 

 6    complaints. 

 7                                        DISCUSSION 

 8          We review de novo the District Court’s grant of a motion to dismiss under 

 9    Rule 12(b)(6), accepting all factual allegations as true and drawing all reasonable 

10    inferences in the plaintiff’s favor.  Barrows v. Burwell, 777 F.3d 106, 111 (2d Cir. 

11    2015).  “[A] complaint must contain sufficient factual matter, accepted as true, to 

12    state a claim to relief that is plausible on its face.”  Vasquez v. Empress 

13    Ambulance Serv., Inc., 835 F.3d 267, 271 (2d Cir. 2016) (quotation marks omitted). 

14          Rule 16b‐6(d) requires an insider to disgorge the entire premium actually 

15    “received for writing the option[s]” at issue, 17 C.F.R. § 240.16b‐6(d), not just the 

16    amount reported to the SEC.  An insider cannot arbitrarily set aside part of the 

17    consideration received for writing an option, artificially label that portion the 




                                                10 
       
 1    “premium received” in its SEC filings, and then disgorge only that amount.6  Cf. 

 2    Herrmann ex rel. Walt Disney Prods. v. Steinberg, 812 F.2d 63, 66–67 (2d Cir. 

 3    1987) (remanding for recalculation of short‐swing profits where agreement’s 

 4    “discrete treatment” of lump sum payment had the “appearance of artificiality”); 

 5    Mendell ex rel. Viacom, Inc. v. Gollust, 909 F.2d 724, 728 (2d Cir. 1990) 

 6    (describing “broad[]” and “pragmatic” approach to Section 16(b)).  So we agree 

 7    with Olagues to the limited extent he demands disgorgement of the total amount 

 8    in premiums that Icahn actually received (in other words, “the amount the 

 9    purchaser paid [the insider] for the option,” Allaire Corp. v. Okumus, 433 F.3d 

10    248, 252 (2d Cir. 2006)).  As we explain below, however, Olagues fails to 

11    plausibly allege that the Icahn Entities disgorged less than the total amount of 

12    premiums they actually received.   

13                 To be sure, as noted, Olagues attempts to describe an unreported 

14    “discount” that the Icahn Entities received when they paid premiums to the 
      																																																								
      6 Suppose that a counterparty had paid Icahn $0.01 per share plus a $100,000 
      lump sum payment for writing put options.  All agree that Icahn would have to 
      disgorge both the $0.01 per share and the $100,000 under Rule 16b‐6(d), even if 
      the option contract did not describe the lump sum payment as a “premium.”  
      Moreover, disgorgement would be required whether or not the additional 
      consideration was in cash.  See Newmark v. RKO Gen., Inc., 425 F.2d 348, 355 (2d 
      Cir. 1970) (“Whether, upon divestment, the insider receives cash or property 
      should be immaterial . . . .”). 

                                                                 11 
       
 1    counterparties for the call options.  He alleges that the Icahn Entities paid less 

 2    than the “true premium value” of those options.  The “true premium value,” 

 3    according to Olagues, was more in line with the higher prices of the open‐market 

 4    option contracts described in the complaint, and so he claims that the Icahn 

 5    Entities must disgorge the difference between the premiums they paid for the 

 6    call options and the “true premium value” they should have paid. 

 7          But even at the motion to dismiss stage, Olagues has not plausibly alleged 

 8    that the Icahn Entities received a discount on the premiums paid for these call 

 9    options because, in our view, the open‐market option contracts are not 

10    meaningfully comparable to the option contracts bought and sold by the Icahn 

11    Entities.  At least two reasons compel this view.  First, the open‐market contracts 

12    were all standalone “American style” option contracts: they were exercisable at 

13    any time up through the expiration date and could expire unexercised if the 

14    buyer so chose; they were not combined with any corresponding options that 

15    ensured an exchange of shares by the expiration date; and they could be 

16    independently priced and sold to third parties.  By contrast, Icahn transacted in 

17    paired option contracts with counterparties in which Icahn sold put options 

18    exercisable only on the expiration date and bought call options exercisable up to 



                                                12 
       
 1    the same expiration date, thereby binding the parties to an exchange of shares at 

 2    a fixed price on or before the expiration date.7  Olagues does not allege that 

 3    structuring the transaction in this way was fraudulent or otherwise illegal.  

 4    Second, the complaint fails to allege the available volume of these open‐market 

 5    contracts or that option contracts covering 3,230,606 shares of the Companies 

 6    were available on the open market at the prices alleged. 

 7                 The complaint otherwise fails to allege facts from which we could infer 

 8    that the Icahn transactions resulted in short‐swing profits beyond the $0.01 per 

 9    share premium for writing the put options.  Rather, even if we read the 

10    allegations in a way that favors Olagues, the Icahn Entities paid premiums 

11    ranging from $12.50 to $14 per share (minus $0.01) for each corresponding pair of 

12    put and call options.  Furthermore, although the Icahn Entities acquired millions 

13    of shares upon exercise of the call options, the exercise of a fixed‐price option is a 

14    “‘non‐event’ for 16(b) purposes,” Chechele, 758 F.3d at 469 (quoting Magma 

15    Power Co. v. Dow Chem. Co., 136 F.3d 316, 322 (2d Cir. 1998)), and there is no 
      																																																								
      7 Cf. Yosha v. Commissioner, 861 F.2d 494, 495–96 (7th Cir. 1988) (explaining that 
      risk of selling an option is that the option will be exercised); Norman Menachem 
      Feder, Deconstructing Over‐the‐Counter Derivatives, 2002 Colum. Bus. L. Rev. 
      677, 699 (2002) (noting both that forward parties differ from fully paid option 
      buyers and sellers and that put and call combinations can create synthetic 
      forward contracts).   

                                                                 13 
       
 1    allegation that the Icahn Entities sold shares at a profit within six months of 

 2    purchasing the call options.8 

 3                 Finally, the transactions described in the complaint fall outside the scope 

 4    of the SEC’s central concern when it promulgated Rule 16b‐6(d), which was to 

 5    stop an insider from receiving and retaining a premium for an option “knowing, 

 6    by virtue of his inside information, that the option will not be exercised within 

 7    six months” and hence that no shares will exchange hands.  Gwozdzinsky, 156 

 8    F.3d at 309.  Guided by our discussions in Gwozdzinsky and Chechele, we 

 9    conclude that, although the put options Icahn wrote were technically cancelled 

10    and therefore technically required disgorgement of the $0.01 per‐share premium, 

11    no additional profit was made in the sense intended by Rule 16b‐6(d) because the 

12    underlying shares did in fact change hands.  See Chechele, 758 F.3d at 469 

13    (noting that the purpose of Section 16(b) is to prevent an insider’s use of 

14    “informational advantage” to sell an option “he knew to be worthless” because it 

15    “would never be exercised”); see also Roth, 740 F.3d at 872 (“When an insider 

      																																																								
      8 Under Rule 16b‐6(b), the SEC “treats the exercise of a fixed‐price option as 
      nothing more than a change from an indirect form of beneficial ownership of the 
      underlying securities to a more direct one; because the insider by then is already 
      bound by the terms of the option, the potential for abuse of inside information is 
      minimal.”  Magma Power, 136 F.3d at 322. 

                                                                 14 
       
 1    sells a call option, and that same option expires unexercised less than six months 

 2    later, the writer’s opportunity to profit on the underlying stock is realized.”).  

 3    Rather, the put options that Icahn sold were “cancelled” only because the 

 4    functionally equivalent call options were exercised.  Whether the counterparty 

 5    “put” the underlying shares to Icahn or Icahn “called” the shares from the 

 6    counterparties, the result remained that Icahn bought the shares and was bound 

 7    to do so given the “corresponding” structure of the options.   

 8          For these reasons, we agree with the District Court that Olagues failed to 

 9    state a plausible claim for additional disgorgement by the Icahn Entities under 

10    Section 16(b) and Rule 16b‐6(d).  We emphasize the limited nature of our 

11    holding.  We hold that the complaint does not state a claim for relief because it 

12    relies exclusively on comparisons to options traded on the open market that have 

13    no meaningful similarities to the options at issue here. 

14                                        CONCLUSION 

15          For the foregoing reasons, we AFFIRM the judgment of the District Court.  




                                                15